Exhibit 10l3

 

 

March 3, 2005

 

 

Mr. Mark A. Roche

Senior Vice President, General Counsel and Secretary

Fortune Brands, Inc.

300 Tower Parkway

Lincolnshire, IL 60069

 

  Re: Deferrals under the Fortune Brands, Inc. 2005 Non-Employee Director Stock
Plan

Dear Mark:

The Fortune Brands, Inc. 2005 Non-Employee Director Stock Plan (the “Plan”)
provides for the annual grant to non-employee directors of Fortune Brands, Inc.
(the “Company”) of a certain number of shares of Common Stock of the Company, as
determined under the Plan (the “Shares”). The Plan permits non-employee
directors to make an advance election to defer receipt of Shares.

I elect to defer receipt of any Shares to be granted to me under the Plan in
2005 until the January next following the calendar year in which I cease to be a
member of the Board of Directors of the Company. I understand that this election
is irrevocable. This election shall also apply to defer receipt of Shares to be
granted or paid for years subsequent to 2005 unless I notify the Company not to
defer the grant for any such year by no later than the November 1 preceding such
year.

During the month of January next following the calendar year in which I cease to
be a member of the Board of Directors of the Company, the Shares which have
deferred until then will be delivered to me, together with an amount
representing dividends on such Shares that would have been paid prior to receipt
of the Shares by me if receipt of the Shares had not been deferred (“unpaid
dividends”), together, in the case of cash unpaid dividends, with interest
thereon, accrued quarterly from the respective dates such dividends would have
been paid, at a rate equal to the average quarterly United States Treasury bill
rate. I understand that the obligation of the Company to make payment of any
deferred Shares and any unpaid dividends (and interest thereon) is not required
to be funded.

In the event of my death prior to receipt of the Shares, the Shares and any
unpaid dividends (and interest thereon) will be promptly paid to my beneficiary,
the Gordon R. Lohman Trust dated December 3, 1993. If my designated beneficiary
does not survive me, the Shares and any unpaid dividends (and interest thereon)
will be promptly paid to my estate.



--------------------------------------------------------------------------------

March 3, 2005

Page 2

 

In the event of a Change of Control (as defined in the Plan), the deferred
Shares and any unpaid dividends (and interest thereon) will promptly be paid to
me.

I understand that in the event of any merger, consolidation, stock or other
non-cash dividend, extraordinary cash dividend, split-up, combination or
exchange of shares, reorganization or change in capitalization, or any other
similar corporate event, the Nominating and Corporate Governance Committee (the
“Committee”) may make such adjustments in the number and kind of deferred Shares
that may be delivered to me and the amount and kind of payment that may be made
in respect of unpaid dividends on deferred Shares, as the Committee shall deem
appropriate in the circumstances. The determination by the Committee as to the
terms of any of the foregoing adjustments shall be conclusive and binding. I
also understand that my right to receive the deferred Shares shall not be
transferable otherwise than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined in the Internal
Revenue Code of 1986, as amended.

This deferral election and the terms described herein shall apply only to Shares
awardable or earned by me in or after 2005. Any deferral arrangement I may have
in effect with the Company with respect to director compensation earned and
attributable to years prior to 2005 is separate and distinct from, and shall not
be modified by, this deferral election.

Please sign on behalf of the Company and return a copy of this letter to me
acknowledging receipt of my deferral election.

 

Very truly yours, /s/ Gordon R. Lohman Gordon R. Lohman

Acknowledged this 3rd day of March, 2005

FORTUNE BRANDS, INC.

/s/ Mark A. Roche

Mark A. Roche

Senior Vice President, General Counsel and Secretary

cc:  Nominating and Corporate Governance Committee